Mr. JUSTICE GREEN, specially concurring: I concur in the result reached by the majority. I disagree with the majority determination that the plaintiff is not a creditor of the ward’s estate. The complaint alleges that a forged check was credited to the account of that estate with plaintiff bank. That bank, as collecting bank, presented the check to the payor bank who refused to honor it because it was a forgery. Under the terms of the conservator’s agreement with plaintiff and section 4—212 of the Uniform Commercial Code (Ill. Rev. Stat. 1973, ch. 26, par. 4—212) plaintiff then had a right to obtain a refund from the conservator and thus became a creditor of the estate. The complaint, however, sets forth no default on the part of the conservator. It does not allege the conservator forged the check or knew the check to be forged or that the conservator improperly used or disbursed the proceeds of the check or refused a cotut order to make payment to plaintiff. Since the complaint is thus insufficient to set forth a cause of action, I concur in the result of the majority in affirming the order dismissing the complaint.